Citation Nr: 0514487	
Decision Date: 05/26/05    Archive Date: 06/08/05

DOCKET NO.  03-11 904A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an effective date prior to October 4, 
1993, for service connection for a bilateral hearing loss 
disability.

2.  Entitlement to a compensable initial evaluation for a 
bilateral hearing loss disability during the period prior to 
November 2, 2001.


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1970.

This case came before the Board of Veterans' Appeals (Board) 
on appeal of rating determinations rendered by the 
Philadelphia, Pennsylvania, Regional Office and Insurance 
Center (RO) of the Department of Veterans Affairs (VA).

In July 2004, the Board remanded the case to the RO for 
further development.  The requested development has been 
completed and the case has been returned to the Board for 
further appellate consideration.


FINDINGS OF FACT

1.  Service connection for a bilateral hearing loss 
disability was denied by the Board in March 1983.

2.  The veteran's claim to reopen was received on October 4, 
1993.  

3.  Thereafter, reopening of the claim was granted on the 
basis of new and material evidence other than service 
department records.

4.  Prior to November 2, 2001, the veteran's bilateral 
hearing loss disability was manifested by level I hearing 
loss in both ears.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than October 
4, 1993, for the grant of service connection for bilateral 
hearing loss disability are not met.  38 U.S.C.A. §§ 5110 
(West 2002); 38 C.F.R. §§ 3.150, 3.151, 3.155, 3.400 (2004).

2.  The criteria for a compensable evaluation for bilateral 
hearing loss disability prior to November 2, 2001, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 
4.87, Diagnostic Code 6100 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law and codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  In 
additions, regulations implementing the VCAA were published 
at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2004).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA is required to inform the claimant to submit any 
pertinent evidence in the claimant's possession.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the plain language of 38 U.S.C.A. § 5103(a) (West 2002), 
requires that notice to a claimant pursuant to the VCAA be 
provided "at the time" that, or "immediately after," VA 
receives a complete or substantially complete application for 
VA-administered benefits.  Id. at 119.  The Court further 
held that VA failed to demonstrate that, "lack of such a 
pre-AOJ-decision notice was not prejudicial to the appellant, 
see 38 U.S.C.A. § 7261(b)(2) (as amended by the Veterans 
Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 
2820, 2832) (providing that "[i]n making the determinations 
under [section 7261(a)], the Court shall  .  .  . take due 
account of the rule of prejudicial error")."  Id at 121.  
However, the Court also stated that the failure to provide to 
provide such notice in connection with adjudications prior to 
enactment of the VCAA was not error and that in such cases, 
the claimant is entitled to "VCAA-content complying notice 
and proper subsequent VA process."  Id. at 120.

In the present case, the veteran was provided with the notice 
required by the VCAA and the implementing regulations by 
letter dated in July 2004, prior to the January 2005 
supplemental statements of the case.  The RO specifically 
informed the veteran to submit any pertinent evidence in his 
possession.  Additionally, the RO informed him of the 
evidence required to substantiate his claims, the information 
required from him to enable VA to obtain evidence on his 
behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide the RO with the information necessary for 
the RO to obtain such evidence on his behalf.  

Moreover, all pertinent, available evidence pertaining to the 
veteran's claims has been obtained and the veteran has been 
afforded a VA examination.  Neither the veteran nor his 
representative has identified any additional evidence that 
could be obtained to substantiate his claims.  

In sum, the Board is of the opinion that any deficiencies in 
the development and consideration of these claims by the RO 
are not of sufficient significance to warrant another remand 
and further delay of the appellate process.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Evidentiary Background

Service medical records show that on examination for 
enlistment into service, audiometric testing showed pure tone 
thresholds of 5 decibels or lower in both ears at 500, 1,000, 
2,000, 3,000 and 4,000 hertz respectively.  Service records 
contain no reference to any complaint of hearing impairment.  
On examination for release from active duty in December 1969, 
the pure tone thresholds at 500, 1,000, 2,000, 3,000 and 
4,000 hertz were 20, 10, 10, 15 and 15 decibels in the right 
ear and 15, 15, 10, 15 and 15 decibels in the left ear, 
respectively.

In support of his original claim for VA compensation, 
received in September 1980, the veteran submitted private 
medical records, including a copy of June and July 1980 
audiometric test reports showing bilateral pure tone 
thresholds varying from 10 to approximately 70 decibels at a 
number of frequencies between 500 and 4,000 hertz.  
Accompanying the audiograms was a statement from a private 
physician, A. J. Mauriello II, M.D., reporting mid and high 
frequency sensorineural hearing loss in both ears.  A hearing 
aid was recommended.  A September 1980 statement showing a 
diagnosis of high frequency sensorineural hearing loss was 
also received.

In a July 1980 statement, B. J. Ronis, M.D., advised that the 
veteran had consulted him because of impaired hearing and 
constant tinnitus.  There was no history of otitis media.  
The veteran's history was considered interesting in that he 
had been assigned to ordnance on an aircraft carrier where he 
was on the flight deck exposed to jet engine noises.  Since 
then he had not engaged in any noisy occupation.  Dr. Ronis 
stated that the veteran's "hearing is profoundly involved in 
the middle and high frequencies, so typical of the acoustic 
trauma involvement of the inner ear."  The statement noted 
that the veteran had tinnitus aurium due to nerve deafness, 
most likely induced by acoustic trauma during service.  The 
diagnosis was bilateral nerve deafness and tinnitus aurium 
due to acoustic trauma.

The veteran underwent VA audiometric testing in February 
1981.  Pure tone thresholds, in decibels, were recorded as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
40
50
X
60
LEFT
15
40
55
X
60

Pure tone thresholds at the 3000 Hertz level were not 
recorded.  Average pure tone decibel loss at the 1,000, 
2,000, and 4,000 hertz levels was 35 in the right ear and 37 
in the left ear.  He had 92 percent speech discrimination in 
the right ear and 96 percent speech discrimination in the 
left ear.  These findings were interpreted as indicative of 
moderate high frequency sensorineural hearing loss.  

The veteran underwent a further ear, nose and throat 
evaluation in April 1981.  He reported a history of noise 
exposure in the Navy and denied noise exposure since 
discharge from service.  The clinical impression was 
bilateral symmetrical high frequency sensorineural hearing 
loss consistent with noise exposure.

By rating action in July 1981, the RO denied service 
connection for the veteran's hearing loss disability as his 
service medical records were silent for any complaints, 
findings, or treatment for hearing loss.  It was noted that 
the first evidence of hearing loss was in 1980 approximately 
10 years following the veteran's separation from active duty.  

The veteran perfected an appeal of the July 1981 denial of 
service connection for a hearing loss disability to the 
Board.  In March 1983, the Board issued a decision that 
denied service connection for the veteran's bilateral 
sensorineural hearing loss disability because the disability 
was not manifested during service or and was not due to 
acoustic trauma in service.  

On October 4, 1993, the RO received a statement from the 
veteran's United States Senator indicating that the veteran 
wished to establish a claim for service connection for 
hearing loss.  At that time, the veteran submitted additional 
evidence in support of his claim.  The additional material 
included photocopies of evidence already of record.  The 
additional material included service department personnel 
documents showing that the veteran worked in an ordnance 
capacity on the U.S.S. Shangri-La.  His duties included the 
job of ammunition and bomb elevator operator and he was 
assigned to a flight deck hazardous duty billet.  A private 
audiogram dated in September 1982 was included.

By subsequent rating decision in October 1993, the RO 
determined that new and material evidence had not been 
submitted to reopen the previously disallowed claim for 
service connection for a hearing loss disability.  

Thereafter, in February 1994 the veteran submitted 
photocopies of eight additional private audiograms which were 
not previously of record dated between September 1980 and 
November 1993.  These audiograms do not appear to contain 
controlled speech discrimination test results. 

Also received was a December 1993 statement from Dr. 
Mauriello advising that the veteran had been treated since 
1980 for hearing problems and had been fitted with hearing 
aids in each ear.

The veteran testified at a hearing at the RO on August 3, 
1994, that he had served as an aviation ordnance man on an 
aircraft carrier where he had been responsible for ships' 
armories.  He reported that he was on the deck when aircraft 
departed and landed and that he received hazardous duty pay.  
He also spent a large amount of time on the hangar deck 
turning up the jet engines.  He recalled that he worked all 
of the time and was always exposed to intense noise.  He 
stated that between 1970 and 1980 he was not aware of hearing 
difficulties but would misunderstand questions and "got 
tired of making a fool out of [himself]."  He indicated that 
he had gone first to Dr. Mauriello and had then gone to Dr. 
Ronis for a second opinion.  He related that the disability 
had become increasingly worse since 1980 and that he was told 
that he would probably lose his hearing.

The veteran was scheduled for a May 1999 VA audiological 
examination; however, the evidence shows that he failed to 
report for the examination.

The veteran appealed the decision denying service connection 
for his hearing loss disability to the Board.  In a June 2000 
decision, the Board determined that the transcript of the 
veteran's August 1994 hearing constituted new and material 
evidence to reopen the claim.  The Board then granted the 
reopened claim.  Thereafter, the RO issued a July 2000 rating 
decision effectuating the Board's decision.  The RO assigned 
a noncompensable disability evaluation for the veteran's 
service-connected hearing loss disability, effective from 
October 4, 1993, the date of receipt of his claim to reopen.

The record reflects that the veteran failed to report for a 
VA audiological examination in July 2000.  

By rating action in October 2000, the RO continued the 
noncompensable disability evaluation assigned for the 
veteran's hearing loss disability.  

Information received from the Coatesville, VA Medical Center 
(VAMC) indicates that the veteran was scheduled for an 
examination in May 2001; however, the letter informing him of 
the appointment was returned and the veteran had not provided 
a telephone number for the VAMC to contact him to obtain a 
new address.

The veteran was afforded a VA audiological examination on 
November 2, 2001.  He presented with a chief complaint of 
decreased bilateral hearing that had been noticeable for the 
past 30 years.  He wore hearing aids.  He reported that he 
had difficulty hearing in most situations.  His naval history 
was significant for noise exposure having worked on the 
flight deck for several years.  He denied post service 
occupational and recreational noise exposure.  Audiometric 
testing revealed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
75
120
120
110
LEFT
40
75
120
120
100

His average pure tone threshold was 106.25 Hz in the right 
ear and 103.75 Hz in the left ear.  Speech audiometry 
revealed speech recognition ability of 32 percent in both 
ears.  

Otoscopy revealed clear external auditory meatus (EAMs) and 
intact tympanic membranes (TMs).  Test results were 
indicative of a mild to profound sensorineural hearing loss 
in both ears.  Word recognition scores were poor for each ear 
under insert earphones.  Middle ear function was consistent 
with normal middle ear function bilaterally.  Contralateral 
acoustic reflexes were elevated or absent consistent with 
hearing loss suggestive of cochlear site of lesion.  

Thereafter, the RO issued a March 2002 rating decision that 
awarded a 100 percent disability evaluation for the veteran's 
service-connected hearing loss disability, effective from 
November 2, 2001.  At that time, the RO also awarded 
entitlement to special monthly compensation based on the 
veteran's hearing impairment.  The veteran subsequently 
perfected a timely appeal of the initial disability 
evaluation assigned for his hearing loss disability and the 
effective date of the grant of service connection for that 
disability.  

In June 2002, the veteran submitted copies of 5 private 
audiograms dating from November 1993 to March 1999.  He 
acknowledged that no speech discrimination testing was 
completed in conjunction with these examinations.

The veteran attached private medical evidence to his August 
2003 substantive appeal.  This evidence included various 
private audiograms dated from 1980 to June 2002.  Also 
attached was a July 2003 statement from Mindy K. Brudereck, 
MS, CCC-A.  Ms. Brudereck indicated that she was the 
Directory of Audiology at the Ear, Nose, & Throat Associates 
of Chester County.  She reported that the veteran had been a 
patient of that practice since 1978.  He had had numerous 
audiological examinations performed beginning in 1980.  To 
the best of her knowledge, each examination was performed by 
a state licensed audiologist.  She acknowledged that her 
office's employee records only dated back 10 years while the 
veteran's medical records dated back 23 years.  She indicated 
that Dr. Mauriello was associated with VA in Elswood, DE, 
from 1974 to 1977, prior to treating the veteran.  Finally, 
she acknowledged that she was unable to compare the speech 
reception thresholds (SRTs) or WRS of the clinics testing 
with VA's requirements.  The practice did not begin to 
indicate the word list used or how the word list was 
performed during examination until 2002.  She concluded that 
she was unable to speculate if the practice's testing 
included a "controlled speech discrimination test."  

Earlier Effective Date Claim

The veteran contends that he is entitled to an earlier 
effective date for the grant of service connection for 
diabetes mellitus dating back to his original claim for 
service connection that he filed in 1980.

The effective date of an award of disability compensation to 
a veteran shall be the day following the date of discharge or 
release from service if an application therefore is received 
within one year from such date of discharge or release.  
Otherwise, the effective date will be the date of receipt of 
the claim, or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2004).  
For claims to reopen previously disallowed final claims based 
on the submission of new and material evidence other than 
service department records, the effective date shall be date 
of receipt of the claim or date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(q)(ii).  

In order for benefits to be paid, a specific claim in the 
form prescribed by VA must be filed.  38 C.F.R. § 3.151.  
When, however, an informal communication is filed which 
expresses an intent to apply for one or more benefits, such a 
communication will be considered an informal claim, and an 
application form will be forwarded to the claimant which, if 
completed and received within a year from the date it was 
sent to the claimant, will be considered filed as of the date 
of receipt of the informal communication.  An informal claim 
is any communication or action indicating an intent to apply 
for one or more VA benefits.  The communication may be from 
the claimant, the representative, a Member of Congress or 
anyone acting as next friend of a claimant who is not sui 
juris.  38 C.F.R. § 3.155.  

As set forth above, the Board denied service connection for 
the veteran's hearing loss disability in a decision dated in 
March 1983.  Thereafter, in a June 2001 decision, the Board 
granted reopening of the claim based on new and material 
evidence other than service department records.  The Board 
then granted the reopened claim.  Subsequent to the March 
1983 decision and prior to October 4, 1993, nothing was added 
to the record.  No communication was received from the 
veteran or anyone acting on his behalf.  There is simply 
nothing of record that can be construed as a claim to reopen 
prior to October 4, 1993.  Therefore, that is the earliest 
possible effective date for the grant of service connection.

In reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable.  See 38 U.S.C.A. 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).

Initial Rating Claim

At the outset, the Board notes that effective June 10, 1999, 
during the pendency of this appeal, the VA's Ratings 
Schedule, 38 C.F.R. Part 4, was amended with regard to 
evaluating hearing impairment and other diseases of the ear. 
64 Fed. Reg. 25208, 25209 (1999) (codified at 38 C.F.R. §§ 
4.85-4.87).

The General Counsel of VA recently, citing United States 
Supreme Court and U.S. Court of Appeals for the Federal 
Circuit precedent, has held when a new regulation is issued 
while a claim is pending before VA, VA must first determine 
whether the regulation identifies the types of claims to 
which it applies.  If the regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision. See VAOPGCPREC 7- 
2003 (November 19, 2003).

It appears to the Board that, in cases such as this, the 
General Counsel's opinion dictates that the former criteria 
for evaluating hearing impairment apply prior to the change 
in regulation, or June 10, 1999, and that the new criteria 
apply thereafter.

In any event, regardless of this interpretation, the Board 
notes that the retroactive reach of the new regulation under 
38 U.S.C.A. § 5110(g) (West 1991) can be no earlier than the 
effective date of that change.  See VAOPGCPREC 3-2000 (2000); 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  Although the 
RO did not consider the change in regulation, the Board 
concludes that this is not prejudicial as the change in 
regulation was not a substantive change regarding the portion 
of the regulations pertinent to this veteran's claim.  
Consequently, the change has no effect on the outcome of this 
claim.  See Edenfield v. Brown, 8 Vet. App. 384 (1995).  The 
Board finds, therefore, that it may proceed with a decision 
in this case without prejudice to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as noted by the results of controlled speech 
discrimination tests, together with the average hearing 
threshold levels as measured by pure tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  To evaluate the degree of disability from bilateral 
service-connected defective hearing, the rating schedule 
establishes 11 auditory acuity levels, designated from Level 
I for essentially normal acuity through Level XI for profound 
deafness.  38 C.F.R. § 4.85, Codes 6100 to 6110 (in effect 
prior to June 10, 1999; and under Code 6100 using comparable 
and appropriate Tables as specified under 38 C.F.R. §§ 4.85 
and 4.86, as revised effective from June 10, 1999).

In considering the veteran's claim of entitlement to a 
compensable rating for bilateral hearing loss disability 
prior to November 2, 2001, the Board notes that the findings 
on the various private audiological examinations are 
inadequate for VA rating purposes as they do not contain a 
controlled speech discrimination test or Maryland CNC as 
required under both the current and former version of 
38 C.F.R. § 4.85.  On the contrary, the Directory of 
Audiology of the private facility that generated the records 
acknowledged that the facility did not begin identifying the 
word list used or how the word list was performed until 2002, 
after the veteran had been awarded a total rating for his 
hearing loss.  She further indicated that she was unable to 
speculate if this testing included a controlled speech 
discrimination test as required by both the current and 
former versions of 38 C.F.R. § 4.85.  

The findings of the February 1981 VA audiological examination 
are indicative of level I hearing impairment in both the 
right and left ears.  A noncompensable evaluation is 
warranted when those values are applied to the both the 
current and prior versions of Table VII.  38 C.F.R. § 4.85, 
Diagnostic Code 6100 (1999) (2004).  Consequently, the 
criteria for a compensable evaluation for the veteran's 
bilateral hearing loss disability were not met at that time.  

The evidence does not show that the criteria for a 
compensable evaluation for the veteran's service-connected 
hearing loss disability were met until November 2, 2001.  At 
that time, the veteran underwent VA audiological examination.  
The results of examination are indicative of level XI hearing 
impairment in both the right and left ears.  A 100 percent 
evaluation is warranted when those values are applied to the 
both the current versions of Table VII.  38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2004).  Consequently, the criteria for 
a compensable evaluation for the veteran's bilateral hearing 
loss disability were met at that time.  

The Board is cognizant of the fact that the veteran failed to 
report for several VA examinations that may have shown that 
the criteria for a compensable rating were met prior to 
November 2, 2001.  The evidence reflects that he moved 
without informing VA of his new address and that at least one 
of the notification letters was returned as undeliverable.  
Under the circumstances, the Board must decide the case on 
the available evidence.  See generally, 38 C.F.R. § 3.655 
(2003).

Based on the foregoing, the Board finds that the schedular 
criteria for a compensable disability evaluation for the 
veteran's service-connected hearing loss disability were not 
met prior to November 2, 2001.  Accordingly, a compensable 
evaluation prior to that date is not warranted.  


							(CONTINUED ON NEXT PAGE)



ORDER

An effective date prior to October 4, 1993, for the grant of 
service connection for bilateral hearing loss disability is 
denied.

A compensable disability evaluation for bilateral hearing 
loss disability prior to November 2, 2001, is denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


